                    Case 17-01485-LMI           Doc 105    Filed 01/04/19    Page 1 of 5
      TAGGED OPINION




      ORDERED in the Southern District of Florida on January 4, 2019.




                                                     Laurel M. Isicoff
                                                     Chief United States Bankruptcy Judge




_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA

       IN RE:                                             CASE NO. 17-21187-BKC-LMI

       Brenda Diana Nestor,                               Chapter 11

                       Debtor.
       _____________________________________/
       Angela R Garrett,                      ADV. CASE NO. 17-01485-BKC-LMI

                         Plaintiff,
       vs.

       Brenda Nestor Associates Inc., et al.,

                      Defendants.
       _____________________________________/
       ____________________________________
                   ORDER GRANTING BRENDA NESTOR’S MOTION FOR
               RELIEF FROM ORDER AND VACATING DEFAULT JUDGMENT

             This matter came before the Court for hearing on November 28, 2018 at 2:30 p.m. on

      Brenda Nestor’s Motion for Relief From Order Granting In Part And Denying In Part Plaintiff’s
                  Case 17-01485-LMI               Doc 105        Filed 01/04/19          Page 2 of 5
                                                                                  ADV. CASE NO. 17-01485-BKC-LMI


Motion For Court Default And Default Judgment (Doc 88), to set aside Default, and Default

Judgment, and To Reopen the Evidence (ECF #94) (the “Motion to Vacate”). For the reasons stated

below, the Motion is GRANTED and the Default Judgment (ECF #88) is VACATED.

                                                     Background

         The Defendant, Brenda Nestor (“Defendant”), filed a chapter 11 bankruptcy case on

August 31, 2017 (the “Petition Date”). On December 18, 2017, the Plaintiff, Angela R. Garrett

(the “Plaintiff”), filed this adversary proceeding seeking damages for defamation and intentional

infliction of emotional distress as well as non-dischargeability of debt pursuant to 11 U.S.C.

§§523(a)(2)(A), (a)(4) and (a)(6) or in the alternative, denial of the Defendant’s discharge under

11 U.S.C. §§ 727(a)(3) and 727(a)(4)(A). The Defendant filed a Motion to Dismiss Adversary, or in the

Alternative, for More Definite Statement (ECF #16), which the Court granted. See Order Granting Motion

to Dismiss Adversary Proceeding or in the Alternative for a More Definite Statement (ECF #42). The

Plaintiff filed an amended complaint (ECF #44) (the “Amended Complaint”)1 on April 3, 2018;

shortly thereafter Defendant’s counsel withdrew.

         The Defendant failed to file a timely answer or respond to the Amended Complaint.

However, on June 26, 2018, the Defendant filed a pro se motion which the Court treated as a

motion to continue (ECF #67) (the “Motion to Continue”) a hearing relating to discovery requests

issued by the Plaintiff. The Plaintiff later filed a Motion for Entry of Default by Clerk (ECF #74)

on July 30, 20182, in response to which the Defendant filed a pro se Response (ECF #76) on

August 1, 2018 and also a pro se Motion to Dismiss (ECF #79) (the “Second Motion to Dismiss”)




1
  The Court gave the Plaintiff leave to amend the complaint but only with respect to 11 U.S.C. §523(a)(6) and the
defamation allegations of the original complaint.
2
  The clerk did not enter a default, because the Plaintiff failed to attach a non-military affidavit to the Motion for Entry
of Default by Clerk.

                                                             2
                  Case 17-01485-LMI             Doc 105        Filed 01/04/19          Page 3 of 5
                                                                                ADV. CASE NO. 17-01485-BKC-LMI


on August 14, 2018. Two days later, the Plaintiff filed a Motion for Default Judgment (ECF #80),

which, after hearing, the Court granted in part.3

         After entry of the Default Judgment, the Defendant hired new counsel, who filed the

Motion to Vacate pursuant to Federal Rule of Bankruptcy Procedure 9024, which incorporates

Rule 60 of the Federal Rules of Civil Procedure. The Plaintiff filed the Response to Debtors [sic]

Request to Set Aside Default (ECF #101) (the “Response”)4. The Court has considered the Motion

to Vacate, the Response, as well as arguments of Defendant’s counsel, and based on the foregoing,

the Court has determined that the Court has made a mistake of law and therefore it is appropriate

to grant the Motion to Vacate, and to vacate the Default Judgment.

                                                  Applicable law

         Fed.R.Civ.P. 60(b) states that “[o]n motion and just terms, the court may relieve a party

or its legal representative from a final judgment, order, or proceeding for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect. . . .”5

         Fed.R.Civ.P. 55(a) states that a default cannot be entered by the clerk unless the party

against whom relief is sought has “failed to plead or otherwise defend.”6 The Defendant argues

that the default judgment should not have been entered because the Defendant did “plead or




3
  See Order Granting In Part And Denying In Part Plaintiff’s Motion For Court Default And Default Judgment (ECF
#88) (the “Default Judgment”).
4
  Although the Plaintiff chose not to attend the hearing, the Court reviewed and considered the Response in entering
this Order.
5
  Rule 60(c)(1) requires that a “motion under Rule 60(b) must be made within a reasonable time—and for reasons (1),
(2), and (3) no more than a year after the entry of the judgment or order or the date of the proceeding.” Counsel for
the Defendant filed the Motion to Vacate less than 30 days after the Court’s entry of the Default Judgment, well within
the one-year timeframe of Rule 60, accordingly the Court finds that the Motion to Vacate was filed timely.
6
  Though Rule 55(a) states that the clerk must enter a default, a court also has the power to do so. “Since the court
has the authority to enter a judgment by default, it impliedly has the power to perform the ministerial function assigned
to the clerk of entering default.” Beller & Keller v. Tyler, 120 F.3d 21, 22 n.1 (2d Cir. 1997)(quoting Moore's Federal
Practice § 55.02[3] (2d ed.1983)).

                                                           3
                 Case 17-01485-LMI              Doc 105       Filed 01/04/19         Page 4 of 5
                                                                              ADV. CASE NO. 17-01485-BKC-LMI


otherwise defend”. Fed.R.Civ.P. 55(a)7. The Defendant did not “plead”8; however the Court finds

that the Defendant did “otherwise defend”.

         The meaning of “or otherwise defend” language of Rule 55(a) is the subject of a circuit

split. “A party who is served with a complaint has three options: ‘[(1)] plead, [(2)] ‘otherwise

defend’ or [(3)] suffer a default,’ according to at least a minority of the circuits. Other circuits

seem to read Rule 55(a) to offer only two options: (1) plead and otherwise defend or (2) suffer a

default.” Josiah A. Contarino, Playing by the Rules: FRCP 55(A) and the Circuit Split Regarding

Its Meaning, 25 Regent U. L. Rev. 209, 213 (2012-2013)(internal citations omitted). The majority

view would permit the entry of a default judgment if a defendant failed to appear at trial after

answering a complaint – only pleading and defending the action would prevent the default

judgment. The minority view “interprets ‘or otherwise defend’ to encompass attacks on service

or motions to dismiss, which prevent default without pleading on the merits.” Jessica Ruoff, Rule

55: Why Broadly Interpreting “Otherwise Defendant” Protects a Diligent Party’s Rights and

Encourages an Orderly and Efficient Judicial System, 88 St. John's L. Rev. 467, 483 (2014). The

Eleventh Circuit has adopted the minority view and narrowly interprets the “or otherwise defend”

language of Rule 55(a); consequently this creates a heavier burden on a plaintiff once a defendant

has mounted a defense. See Solaroll Shade and Shutter Corp., Inc. v. Bio-Energy Systems, Inc.,

803 F.2d 1130 (1986) (“[A] court can enter a default judgment against a defendant who never


7
  “55(a) Entering a Default. When a party against whom a judgment for affirmative relief is sought has failed to plead
or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the party's default.”
Fed.R.Civ.P. 55(a).
8
  Plead is defined as: “1. to make a specific plea, esp. in response to a criminal charge. 2. to assert or allege in a
pleading. 3. to file or deliver a pleading.” Black’s Law Dictionary 541 (3rd pocket ed. 2006). A pleading is defined
as “1. a formal document in which a party to a legal proceeding (esp. in a civil lawsuit) sets forth or responds to
allegations, claims, denials, or defenses.” Id. Fed.R.Civ.P. 7 defines the following as pleadings: (1) a complaint; (2)
an answer to a complaint; (3) an answer to a counterclaim designated as a counterclaim; (4) an answer to a crossclaim;
(5) a third-party complaint; (6) an answer to a third-party complaint; and (7) if the court orders one, a reply to an
answer. The Defendant did not file any pleadings.


                                                          4
                Case 17-01485-LMI        Doc 105      Filed 01/04/19     Page 5 of 5
                                                                    ADV. CASE NO. 17-01485-BKC-LMI


appears or answers a complaint, for in such circumstances the case never has been placed at issue.

If the defendant has answered the complaint but fails to appear at trial, issue has been joined, and

the court cannot enter a default judgment. However, the court can proceed with the trial. If plaintiff

proves its case, the court can enter judgment in its favor although the defendant never participated

in the trial.”) Id. at 1134.

        Based upon the Defendant’s two motions to dismiss, as well as other actions the Defendant

took while pro se, the Court finds that the Defendant has satisfied the Eleventh Circuit’s narrow

interpretation of “or otherwise defend”. The Court therefore finds that it should not have entered

the Default Judgment.

        Accordingly, it is

ORDERED as follows:

        1.      The Motion to Vacate is GRANTED.

        2.      The Default Judgment is VACATED.

        3.      The Defendant shall have 14 days to file a response to the Amended Complaint.



                                                        ###

Copy provided to:

Joel Aresty, Esq.

        Attorney Aresty is directed to serve a copy of this order upon all parties in interest.




                                                  5
